Citation Nr: 1104557	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
bilateral hands, to include as a result of exposure to Agent 
Orange (AO). 

2.  Entitlement to service connection for arthritis of the 
bilateral arms, to include as a result of exposure to AO.

3.  Entitlement to service connection for arthritis of the 
bilateral shoulders, to include as a result of exposure to AO.

4.  Entitlement to service connection for gout of the bilateral 
legs, to include the feet, to include as a result of exposure to 
AO.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968 
and from January 1975 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating determination of Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Columbia, South Carolina.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in July 2010.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  




REMAND

At the time of his July 2010 hearing before the undersigned 
Veterans Law Judge, the Veteran testified that he was in receipt 
of Social Security Disability benefits.  While the Veteran 
indicated that his Social Security disability award was granted 
as a result of his inability to obtain thought patterns, upon 
review of the actual award, it was noted that the Veteran had 
severe impairments relating to gout and arthritis as well as 
depression and posttraumatic stress disorder.  The Veteran also 
made reference to treatment records relating to the above claimed 
disabilities as being part of the records he submitted to support 
his claim for Social Security disability benefits.  

While the Veteran submitted the September 2008 Social Security 
disability award letter in December 2008 at an informal 
conference hearing, there were no treatment records accompanying 
the award.  Failure to obtain the SSA decision and relevant 
supporting documents violates VA's duty to assist the Veteran 
with the development of his claims.  Tetro v. Gober, 14 Vet. App. 
100, 108-09 (2000); Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Moreover, 
based upon the Veteran's statements and the notations in the 
actual award, these records appear to be pertinent to the claims 
currently on appeal.

The Veteran also reported that he had continued to receive 
treatment for the above claimed disabilities at both the Dorn and 
Greenville VA Medical Centers subsequent to a June 2009 VA 
examination.  The Board notes that treatment records associated 
with the claims folder from any VA facility only date back to May 
2009.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  

The Board further observes that the Veteran has indicated that he 
reported for a VA examination on April 30, 2009, for the above 
claimed conditions and that in addition to the examination, x-
rays were performed at that time.  The Board notes that the 
results of the VA x-rays performed on that date are of record.  
However, there is no report of examination available for review.  
The Board does note that while the Veteran was afforded an 
additional VA examination in June 2009, for which the results are 
of record, there have been no findings made as to the 
unavailability of any VA report prepared in conjunction with an 
examination that may have been performed on April 30, 2009.  An 
attempt should be made to obtain copies of any report prepared in 
conjunction with an April 30, 2009 VA examination.  If there are 
no records available, it should be so indicated.  

The Board also notes that the June 2009 VA examination does not 
adequately address the claimed arthritis of the shoulders and 
arms.  These matters should be further addressed upon 
examination.  38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain copies of all 
decisions pertinent to the Veteran's claim 
for SSA benefits, to include the September 
2008 decision, as well as the medical 
records relied upon concerning these 
claims.

2.  Obtain copies of all records of the 
Veteran's treatment from the Greenville and 
Dorn VAMCs from May 2009 to the present.  
Also attempt to obtain a VA examination 
report for a VA examination performed on 
April 30, 2009 at the Dorn VAMC in 
conjunction with the Veteran's claim.  If 
the report is not available, it should be 
noted what steps were taken in attempting 
to obtain this report.  

3.  The Veteran should then be afforded a 
VA orthopedic examination to address his 
claims for service connection for arthritis 
of the shoulders and arms.  The examiner 
must review the claims file in conjunction 
with the examination, and all tests and 
studies deemed necessary must be conducted.  
Based upon the claims file review, the 
history provided by the Veteran, and the 
examination results, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed arthritis of the shoulders and 
arms, if present, is etiologically related 
to service.  All opinions must be supported 
by a complete rationale.

4.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issues on appeal.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

